ON MOTION FOR REHEARING
MASSEY, Chief Justice.
We deem it warranted to write further on the matter of abatement because of prior action pending.
It should be remembered that the statute involved (Article 286a of the Penal Code of the State of Texas) is remedial in that it furnishes an additional remedy to that of criminal prosecution after the commission of an act. It enables the State, acting itself or by and through the offices of the district and county attorneys of the State, to obtain writs of injunction to prohibit commission of the specified offenses which might be threatened and shown to be reasonably probable in the absence of an order of a district court — in advance.
In that respect it is obvious that a district or county attorney, charged with the enforcement of the criminal law and/or to prosecute because of violation of criminal law within a county of the state should not be hampered in respect to injunctive relief in a particular county by reason of the fact that there might be a prior action pending in some other county. In this respect there would be a distinction to be made between the situation posed and a situation which would obtain in civil litigation.
Neither should such an official be hampered because there might be, in a different district court but in the same county, issues made between the parties which bear upon civil liability and rights and obligations.
Being convinced of the reasonableness and propriety of what we have stated that the law should be, as stated in the preceding paragraphs, we hold such to be the law.
However, since at the time the instant case was tried below, and at the time the case on appeal was submitted to this court, there was in another district court of Tar-rant County a prior action pending to obtain injunctive relief to prevent what the State considered would be a violation by the same parties of the same criminal statute as involved in the case and court from which the appeal was perfected, we adhere to our holding (in our original opinion) that the Plea(s) in Abatement should have been sustained.
Motion for rehearing is overruled.